


Exhibit 10.24


THE WHITEWAVE FOODS COMPANY
2016 RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT
NON-EMPLOYEE DIRECTOR
 
THIS AWARD AGREEMENT (this “Agreement”), effective as of the date indicated on
the Notice of Grant delivered herewith (the “Notice of Grant”), is made and
entered into by and between The WhiteWave Foods Company, a Delaware corporation
(the “Company”), and the individual named on the Notice of Grant (“you”).
WITNESSETH:
WHEREAS, the Board of Directors of the Company has adopted and approved The
WhiteWave Foods Company 2012 Stock Incentive Plan (the “Plan”), which Plan was
approved by the Company’s stockholders and provides for the grant of restricted
stock units (“RSUs”) and other forms of stock-based compensation to certain
selected Employees and non-employee Directors of the Company and its
Subsidiaries (capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Plan); and
WHEREAS, the RSUs and other Awards provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended; and
WHEREAS, you are a non-employee Director, and the Committee has awarded to you
the RSUs described in this Agreement and in the Notice of Grant.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, you and the Company hereby agree as follows:
1. Grant of Award. The Company hereby grants to you, and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs shown on the Notice of Grant, effective as of the date
indicated on the Notice of Grant (the “Date of Grant”). Each RSU represents the
right to receive one share of the Company’s Stock, subject to the terms and
conditions set forth in the Plan and in this Agreement. The shares of Stock that
are issuable upon vesting of the RSUs granted to you pursuant to this Agreement
are referred to in this Agreement as the “Shares.” Subject to the provisions of
Sections 2(c) and 3(b) hereof, this Award of RSUs is irrevocable and is intended
to conform in all respects with the Plan.
2. Vesting.
(a) Regular Vesting. Except as otherwise provided in the Plan or in this Section
2, your RSUs will vest in full on the one-year anniversary of the Date of Grant.
(b) Accelerated Vesting. In addition to the vesting provisions contained in
Section 2(a) above, your RSUs will automatically and immediately vest in full
upon (i) a Change in Control, (ii) your death or Disability, or (iii) your
Retirement or other retirement from service on the Board upon expiration of your
term. For purposes of this Agreement, “Retirement” shall be defined as your
retirement from service to the Company or any Subsidiary after you reach the age
of sixty-five (65); and “Disability” shall be defined as your permanent and
total disability (within the meaning of Section 22(e)(3) of the Code).
(c) Forfeiture of Unvested RSUs. If your service as a non-employee Director of
the Company terminates for any reason (other than by reason of your death,
Disability, Retirement or other retirement from service on the Board upon
expiration of your term) before all or any portion of the RSUs subject to this
Award have vested, the unvested RSUs will be immediately forfeited and you will
have no further rights to such unvested RSUs or the Shares represented by those
forfeited RSUs.
3. Distribution of Shares.
(a) Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your death) the Shares of Stock represented by the RSUs
that vested on such vesting date as soon as administratively practicable




--------------------------------------------------------------------------------




after each vesting date, but in no event later than the fifteenth day of the
third calendar month beginning after the calendar year in which such RSUs shall
have become vested. Notwithstanding the immediately preceding sentence, any RSUs
subject to this grant or any similar grants outstanding on the date hereof that
become vested on account of your Retirement shall be distributed to you as soon
as administratively practicable (but in no event more than 60 days) following
the date of your separation from service from the Company.
(b) Forfeiture of Shares. Notwithstanding any provision of this Agreement or the
Plan to the contrary, if you are removed as a non-employee Director of the
Company due to your willful or intentional fraud, embezzlement, violation of the
Company’s Code of Ethics, or other conduct seriously detrimental to the Company
or any Subsidiary, your rights in your unvested RSUs will be immediately and
permanently forfeited. The determination of whether you have been removed for
any of the reasons specified in the preceding sentence (which will be referred
to in this Agreement as “Cause”) will be determined by the Board or the
Committee.
(c) Compliance with Law. The Plan, the granting of this RSU, and any obligations
of the Company under the Plan, shall be subject to all applicable federal, state
and foreign country laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Stock is listed. The Company, in its
discretion, may postpone the granting and vesting of this RSU, the issuance or
delivery of Stock under this RSU or any other action permitted under the Plan to
permit the Company, with reasonable diligence, to complete such stock exchange
listing or registration or qualification of such Stock or other required action
under any federal, state or foreign country law, rule or regulation and may
require you to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules and regulations. The Company shall not be
obligated by virtue of any provision of the Plan to recognize the vesting of
this RSU or to otherwise sell or issue Stock in violation of any such laws,
rules or regulations. Neither the Company nor its directors or officers shall
have any obligation or liability to you with respect to any RSU (or Stock
issuable thereunder) that shall lapse because of such postponement.
4. Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company (e.g., you have no right to vote or
receive dividends) in respect of the Shares issuable pursuant to this Award
unless and until your Shares shall have been issued.
5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.
6. Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.
7. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.
8. Miscellaneous.
(a) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.
(b) Repayment. You agree and acknowledge that this RSU is subject to any
policies that the Committee may adopt from time to time with respect to the
repayment to the Company of any benefit received hereunder, including
compensation recoupment or “clawback” policies.




--------------------------------------------------------------------------------




(c) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
(d) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.
(e) Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.
(f) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
(h) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
(i) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.
END OF AGREEMENT




